Citation Nr: 1534207	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO. 09-27 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for major depressive disorder.

2. Entitlement to an initial rating in excess of 40 percent for lumbar spine degenerative disc disease (DDD).

3. Entitlement to an initial rating in excess of 30 percent for cervical spine degenerative joint disease (DJD).

4. Entitlement to an initial rating in excess of 10 percent for eczema.

5. Entitlement to an initial rating in excess of 10 percent for bilateral lower extremity radiculopathy. 

6. Entitlement to a separate, compensable rating for bilateral upper extremity radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to May 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The RO granted an additional increased rating of 50 percent for the Veteran's major depressive disorder in a July 2009 rating decision. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. As the grant of the increased rating spanned the entire period on appeal, the title page has been updated to reflect a claim of entitlement to an increased rating in excess of 50 percent for major depressive disorder.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran is currently employed and there is no evidence that it is not substantially gainful. Thus, TDIU has not been raised.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015. A transcript of the hearing is associated with the electronic claims file. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for gout and type II diabetes mellitus, to include as secondary to lumbar and cervical spine disabilities, have been raised by the record in the May 2015 hearing transcript, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. The Veteran indicated during his May 2015 testimony that he recently began seeing a private physician for his eczema, and further stated that he was recently prescribed systemic steroids as part of his private treatment. See May 2015 Hearing Testimony at 28. No private treatment records concerning eczema, outside of a lone November 2008 record, are associated with the claims file. As systemic therapy with corticosteroids, if present, would possibly warrant an increased rating for the Veteran's eczema, the Board finds that these private treatment records are potentially relevant to his claim, and therefore the claim must be remanded so that the Veteran can be requested to submit or authorize for release any private treatment records concerning his eczema or prescriptions therefor. Golz, 590 F.3d 1317; 38 C.F.R. § 4.118, Diagnostic Code 7806.

Turning to the neck and low back claims, during his May 2015 hearing the Veteran and his wife testified that he was also receiving private treatment for both of these disabilities, specifically that he was receiving both medical and chiropractic care. In conjunction with these statements, the Veteran and his wife both further indicated that he has been prescribed bed rest by physicians, and that he is consequently entitled to a higher rating for both his neck and low back disabilities based on incapacitating episodes. See 38 C.F.R. § 4.71a, Diagnostic Code 5243. No private treatment or chiropractic records have been associated with the claims file. As these private treatment records may reflect prescriptions of bed rest, and are therefore potentially relevant, the claims must be remanded so that the Veteran can be requested to submit or authorize for release any treatment records associated with such his neck or back disabilities. Golz, 590 F.3d 1317.

In conjunction with the neck and low back disabilities, the medical evidence of record indicates that the Veteran has bilateral upper and lower extremity radiculopathy associated with the neck and low back disabilities, respectively. See May 2014 Cervical and Lumbar Spine Examinations. The Veteran is currently service-connected for left and right lower extremity at 10 percent each, and the most recent cervical spine examination indicates that his bilateral upper extremity radiculopathy is potentially of compensable severity. As all associated neurologic abnormalities must be rated separately, on remand the Veteran should be provided with a complete neurologic examination in order to determine the nature and severity of any neurologic abnormalities associated with either his cervical or lumbar spine disabilities. See 38 C.F.R. § 4.71a, General Formula, Note 1.

Finally, VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the Veteran was last provided with a VA psychiatric examination in January 2008. During the May 2015 hearing and in other lay statements, the Veteran and his wife endorsed worsening psychiatric symptoms, including neglect of personal hygiene, poor work performance, distant relationships with family members and friends, anxiety, panic attacks and constant or near constant depression, several of which correspond with higher disability levels. See May 2015 Hearing Testimony; May 2015 Wife's Statement; April 2014 Veteran's Statement. The Veteran and his wife are competent to testify to the emergence or worsening of such symptoms, as they are lay-observable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, the Board finds that the claim must be remanded for a new examination. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or authorize for release all private treatment records associated with his neck disability, low back disability, and eczema.

Then, make appropriate efforts to obtain any records so authorized for release. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

2. Appropriate efforts should be made to obtain and associate with the case file any further relevant VA medical records.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After completing the development listed above to the extent possible, schedule the Veteran for a neurological examination with an appropriate medical professional to determine the current nature and severity of any neurologic abnormalities associated with his service-connected cervical spine or lumbar spine disabilities. The electronic claims folder must be made available to the examiner in conjunction with the examination. 

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed. The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should identify all current neurologic deficits affecting the bilateral upper and lower extremities related to the cervical and lumbar spine disabilities, respectively, and indicate the specific nerve(s) or radicular group(s) associated with such deficit. For each nerve or radicular group affected, the examiner should indicate whether the neurologic deficit is best classified as paralysis, neuritis, or neuralgia, and indicate the severity of such in terms of mild, moderate, or severe.

4. After completing the development listed in Directives 1 and 2 to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional in order to ascertain the current severity of his service-connected major depressive disorder. The claims file should be made available to and reviewed by the examiner. A note that it was reviewed should be included in the examination report.

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, to include providing a Global Assessment of Functioning (GAF) score, and the results included in the examination report.

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

